Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 1 of 23 PageID 8447



                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


 ANTHONY SOS,                                            CASE NO.: 6:17-cv-890-orl-18KRS


       Plaintiff,                                        CLASS ACTION

 v.


 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, a foreign insurance
 company,


       Defendant.
 ____________________________________/

          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ON LIABILITY
                AND MEASURE OF DAMAGES FOR CLASS CLAIMS

        Plaintiff Anthony Sos, on behalf of the certified class and pursuant to Court Order (Doc.

 200), hereby files this Motion for Summary Judgment on Class Claims, and requests the Court

 appoint a Special Master or Magistrate to determine individual damages calculations for purposes

 of facilitating entry of a Final Judgment, which will also address any motion for taxable and non-

 taxable costs and attorneys’ fees, and further states in support the following:

                                         I.      INTRODUCTION

        This case concerns Plaintiff’s allegations, individually and on behalf of similarly-situated

 insureds, that Defendant State Farm Mutual Automobile Insurance Co. (“State Farm”) breached

 materially-identical policies by failing to include the full amount of sales tax and mandatory

 transfer fees to its leased-vehicle insureds who suffered a total-loss of their insured vehicles. Doc.

 110 at pgs. 1-2. On March 13, 2019, this Court granted summary judgment in Plaintiff’s favor on
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 2 of 23 PageID 8448



 his individual claim for sales tax and title transfer fees of $75.25. Doc. 159 (Order on Summary

 Judgment). Subsequently, on May 2, 2019, this Court certified a class of Florida leased-vehicle

 insureds who, during the relevant time period, did not receive full sales tax and transfer fees as

 part of their total-loss payment. Doc. 181 (Order on Class Certification). The Parties subsequently

 provided individual Notice to members of the certified Class, which totaled 3,263 members, and

 the deadline to request exclusion from the Class has now passed. Doc. 196 (deadline of December

 15, 2019, to request exclusion). Thus, the time is now ripe to consider summary judgment as to

 the members of the certified Class who have not requested exclusion, and are therefore bound by

 this Court’s determinations and rulings.

        As set forth below, this Court’s finding that the failure to include full sales tax and title

 transfer fees of $75.25 in making payment for the actual cash value (“ACV”) of a total-loss vehicle

 constitutes a material breach of contract is the law of the case and is equally applicable to the

 certified class members. Every Class Member was insured under materially-identical Policy

 language and were not paid the full amount of sales tax and title transfer fees owed as part of the

 ACV of their total-loss vehicles. Thus, they stand in identical position as Mr. Sos, and are equally

 entitled to summary judgment on their claims, and, like Mr. Sos, are entitled to sales tax (calculated

 as 6% of the adjusted vehicle value plus applicable local surtax), title transfer fees of $75.25,

 prejudgment interest, and attorneys’ fees and costs under Fla. Stat. § 627.428.

        Following the filing of this putative Class Action, presumably upon recognizing the claims

 are meritorious and ostensibly to correct a “business rule” error that resulted in the failure to fully

 pay the ACV of total-loss leased vehicles, Defendant purported to provide “remediation” of the

 underpayments to the putative class. However, it is not disputed that even this supposed

 “remediation” did not, at minimum, include payment of prejudgment interest and therefore was



                                                   2
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 3 of 23 PageID 8449



 insufficient. Judgment is necessary, at minimum, to determine prejudgment interest and attorneys’

 fees, along with any other underpayment owed to Class Members. Said another way, at most the

 supposed “remediation” operates only as a set-off to damages, but it certainly does not preclude

 summary judgment. Following summary judgment, Plaintiff and the Class propose that the Court

 appoint a Magistrate or a Special Master to oversee calculation of individual damages awards to

 Class Members, which will account for previous payments in the original claim payment and in

 the remediation process.

        For these reasons, and as fully set forth below, Class Members are entitled to summary

 judgment on liability and the measure of damages, including prejudgment interest, and, along with

 Plaintiff, are entitled to attorneys’ fees and costs in an amount to be subsequently determined by

 the Court, and, following an Order on summary judgment, Plaintiff and the Class respectfully

 propose the Court appoint a Magistrate or Special Master to oversee calculation of individual

 damages awards, after which a Final Judgment can be fashioned and entered.

                            II.     STATEMENT OF MATERIAL FACTS

    1. The only form used during the relevant time-period was Form 9810A or, if there was any

        other form, the relevant language is identical. Ex. A (Platt 30(b)(6) Dep.) 168:8-169:20;

        Ex. B (Form 9810A) (the “Policy”).

    2. The relevant section of the policy is Section IV, entitled “PHYSICAL DAMAGES

        COVERAGE”. Ex. B at 30.

    3. The policy defines loss as, in relevant part, “direct or accidental damage to your car.” Id.

        at 5.

    4. “Your car” is defined as the car or vehicle listed on the declarations page. Id. at 6.




                                                  3
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 4 of 23 PageID 8450



    5. In the event of a loss, the policy provides that the limit of Defendant’s liability for the loss

       is either the ACV or the cost to repair. Id. at 33.

    6. Defendant declares vehicles to be a total loss when the cost to repair exceeds a threshold

       percentage of the value of the vehicle. Ex. A (Platt Dep.) at 46:14-25. Thus, every total loss

       vehicle – which is definitionally a declaration that Defendant is not paying the cost to repair

       – is an instance where Defendant is electing (and thus promising) to pay ACV. Policy at

       33.

    7. There is no policy language excluding sales tax or title transfer fees from ACV payments.

       Policy at 34-35 (list of exclusions for property damage coverage); Ex. C (Erickson Rep.)

       at pg. 6.

    8. State Farm does not condition ACV payment on actual replacement. Doc. 115 (Stipulation

       of Material Facts) at pg. 1, ¶ 3.

    9. The Policy defines owned, financed, and leased vehicles as owned vehicles – i.e., “owned

       by” means any vehicle owned by, registered by, or leased to the insured. Policy at 5.

    10. Defendant does not distinguish between leased and non-leased vehicles in determining

       premiums, nor does Defendant distinguish between leased and non-leased vehicles in its

       ratemaking. Ex. C (Erickson Rep.) at pgs. 11-13.

    11. State Farm uses a third-party vendor, AutoSource, to determine market value amount to

       purchase a vehicle. Ex. D (Sample AutoSource Valuation document, asserting report

       evaluates vehicles for sale); Ex. C (Platt Dep.)15:5-16, 44:10-18, 123:19-124:7 (sales tax

       entered based on value of vehicle), 47:12-16 (settlement based on AutoSource report);

       Ex. E (Sos Market Valuation Report, including comparable vehicles for sale and listing

       purchase price, not lease price). Thus, Defendant paid actual cash value on Plaintiff’s



                                                  4
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 5 of 23 PageID 8451



       leased vehicle total loss claim based on what it would cost to purchase a new vehicle, not

       what it would cost to lease a new vehicle. Id. See Ex. F (Graff Dep.) at 40:24-41:3 (State

       Farm insures the cost to purchase).

    12. To purchase or lease a vehicle, Florida law requires sales taxes to be applied to the

       payments for the auto, regardless of whether it is a vehicle purchase or lease. Fla. Stat. §

       212.05; Ex. G at 5-6 (McCathren Rep.). Every vehicle purchased or leased in the state of

       Florida is taxed for each and every payment for the auto at the same 6% state sales tax

       rate plus local taxes. Id.; Fla. Stat. § 212.05.

    13. Moreover, any trade-in value on an owned, financed, or leased vehicle also is taxed. Ex.

       G at 5-6.

    14. To replace any Florida vehicle, it must have valid title transferred to the vehicle driver’s

       name. F.S. § 319.34.

    15. Defendant’s policy provides that title transfer fees should be included in ACV payments

       to leased insureds. Ex. H (Hager Dep.) 79:18-22; Ex. F (Graff Dep.) 33:17-23, 12:22-

       13:4; Ex. A (Platt Dep.) 218:1-15.

    16. Under the Policy language outlined above, State Farm includes full sales tax amounts as

       owed and payable ACV payments to insureds who own or finance their vehicle. Ex. A

       (Platt Dep.) at 41:4-13, 107:16-25.

    17. State Farm’s claim procedure is to use a proprietary Total Loss Settlement Tool to

       calculate sales tax and mandatory fees, in addition to ACV payments for total-loss

       vehicles. Ex. A (Platt Dep.) at 43:1-20; Ex. I (State Farm Document).

    18. From before 2012 until July 2017 (following the filing of this lawsuit), State Farm’s

       claims procedure applied a computer programing rule to the Total Loss Settlement Tool



                                                   5
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 6 of 23 PageID 8452



       that zeroed out sales tax on total loss leased vehicles. Ex. A (Platt Dep.) at 108:5-14,

       175:1-11; Ex. F (Graff Dep.) at 10:4-22; Ex. J (Butler Dep.) at 20:1-11. As a result, State

       Farm’s practice prior to the filing of this lawsuit was to refuse to pay any sales tax on a

       Florida leased vehicle total loss claim. Id.

    19. Defendant admits its policies and procedures and policy forms are such that leased and

       owned vehicles are considered and treated the same. Ex. F (Graff Dep.) 39:18-40:14,

       51:4-52:2; Ex. A (Platt Dep.) 137:3-20, 175:1-11, 57:24-58:9, 186:6-14, 187:7-19.

    20. In exchange for that identical coverage, State Farm does not condition premiums on

       whether the vehicle is owned, financed, or leased. Ex. C (Erickson Report) at 11-13; Ex.

       F 40:14-41:15.

    21. Defendant admits that it owes and should pay sales tax and mandatory fees on leased

       vehicle total loss claims in the same manner as it treats owned vehicle total loss claims.

       Ex. F (Graff Dep.) 12:22-13:2, 15:2-16:7; Ex. A (Platt Dep.) 55:7-13, 61:8-62:3, 175:1-

       11, 217:13-24; Ex. H (Hager Dep.) 62:17-24, 64:19-65:5.

    22. Defendant’s policy requires sales tax to be included in total-loss payments in the amount

       of at least 6% (not including local sales surtax). Fla. Stat. § 212.06; Ex. A 79:11-25; Ex.

       F 135:1-24.

    23. After and because this lawsuit was initiated, Defendant remediated partial payment to

       approximately 2600 class members. Ex. K (Diffley Letter).

    24. Plaintiff analyzed the data, and discovered numerous insureds who were not paid sales tax

       as part of their total-loss claim and yet were not remediated. Ex. L (First Martin Decl.) at

       ¶ 11.




                                                 6
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 7 of 23 PageID 8453



    25. Upon informing this Court that Defendant neglected to “remediate” all class members who

        had not been paid sales tax, Defendant then issued a second partial “remediation” to 704

        insureds, which also did not include prejudgment interest. Ex. M (Third Martin Decl.); Ex.

        N (Butler Decl.).

    26. After the supposedly-complete first remediation, and after the supposedly-complete second

        remediation, Plaintiff and Defendant identified an additional four class members who were

        underpaid sales tax and were not included in either “remediation.” Doc. 202.

    27. The amounts “remediated” to class members did not include, at minimum, prejudgment

        interest. Ex. P (Resp. to Interrog. No. 13).

    28. Just as consumers sometimes replace owned vehicles with leased vehicles, they also

        sometimes replace leased vehicles with owned vehicles – because total losses terminate

        lease agreements, there is no requirement or financial incentive to replace leased vehicles

        with leased vehicles. Ex. G at 5-6.

                                      III.    LEGAL STANDARDS

        Summary judgment is proper where the movant shows show there is no genuine issue as

 to any material fact and that the moving party is entitled to judgment as a matter of law. Fed. R.

 Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265

 (1986). The existence of some factual disputes between the litigants will not defeat an otherwise

 properly supported summary judgment motion. See Booth v. Pasco County, 829 F. Supp. 2d 1180,

 1188 (M.D. Fla. 2011).

        The standard on interpretation of insurance contracts strongly favors the insured and

 finding of coverage. In interpreting insurance policies, Florida courts begin with the plain language

 of the policy as bargained for by the parties. See Altman Contractors, Inc. v. Crum & Forster



                                                  7
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 8 of 23 PageID 8454



 Specialty Ins. Co., 832 F.3d 1318, 1322 (11th Cir. 2016). But, “if the relevant policy language is

 susceptible to more than one interpretation, one providing coverage and another limiting coverage,

 the insurance policy is considered ambiguous.” See Auto-Owners Ins. Co. v. Anderson, 756 So. 2d

 29, 34 (Fla. 2000). Courts should interpret policy ambiguities “liberally in favor of the insurer and

 strictly against the insured who prepared the policy.” See Prudential Prop. & Cas. Ins. Co. v.

 Swindal, 622 So. 2d 467, 470 (Fla. 1993). Moreover, Florida law is equally well-settled that

 coverage clauses are “construed in the broadest possible manner” in order to effect “the greatest

 extent of coverage.” Hudson v. Prudential Prop. & Cas. Ins. Co., 450 So. 2d 565 (Fla. 2nd DCA

 1984).

                                 IV.     MEMORANDUM IN SUPPORT

     a. This Court’s Order on Plaintiff’s Individual Claim is the Law of the Case and
        Applies to all Class Members’ Claims

          As an initial point, under Florida law, State Farm's “remediation” and payment of insurance

 benefits in the form of sales tax and title transfer fees to the class members, subsequent to suit,

 constitutes a confession of judgment. Thus, irrespective of the issue of whether State Farm was

 legally obligated to pay these benefits, the class members are entitled to prejudgment interest,

 attorneys’ fees, and costs without the necessity of the court entering judgment for the sales tax and

 title transfer fee benefits. See generally, Travelers of Fla. v. Stormont, 43 So.3d 941, 944 (Fla. 3d

 DCA 2010); State Farm Fla. Ins. Co. v. Lorenzo, 969 So.2d 393, 397-98 (Fla. 5th DCA 2007); see

 also Wollard v. Lloyd’s & Cos. Of Lloyds, 439 So.2d 217, 218-19 (Fla. 1983) (“[w]hen the

 insurance company has agreed to settle a disputed case, it has . . . declined to defend its position

 in the pending suit. Thus the payment of the claim is . . . the functional equivalent of a confession

 of judgment . . .”).




                                                   8
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 9 of 23 PageID 8455



        As to the merits of the claim, it is important to note this Court granted summary judgment

 to Mr. Sos on his individual claim. Doc. 159. In so doing, this Court answered the question as to

 whether State Farm is obligated to include full sales tax at the applicable rate (6% plus any local

 surtax) and title transfer fees of $75.25 in making ACV payment to total-loss leased insureds:

                “The Policy does not distinguish between the actual cash value for
                owned or leased vehicles and provides no notice to insureds that
                their leased vehicles will be valued differently based on whether
                they were leased. (Doc. 112-2, p. 30–33). Rather, the Policy defines
                both owned and leased vehicles as “owned” vehicles. (Id. at p. 5).
                Furthermore, nothing in the Policy requires an insured to replace his
                total loss leased vehicle with another leased vehicle, or even to
                replace the vehicle at all. (Id.). As such, the Court finds that the
                Policy requires State Farm to treat its actual cash value payments for
                total loss. claims on leased vehicles the same as it would for total
                loss claims on owned vehicles, i.e., by paying sales tax and title
                transfer fees in the amount owed for the purchase of an owned
                vehicle.4 See Roth, 2017 WL 5640740, at *3 (holding that leased-
                vehicle total loss claims should include title transfer fees in the
                amount owed for owned vehicles). Therefore, State Farm’s failure
                to pay insureds with leased-vehicle total loss claims sales tax in the
                amount of 6 percent of the value of the vehicle plus applicable local
                taxes and title transfer fees in the amount of $75.25 constitutes a
                material breach of contract.”

        -Id. at pgs. 10-11.

        As this Court previously noted, such legal holding on that question is the law of the case:

                Because in summary judgment…what I found was State Farm's
                failure to pay insureds with leased vehicles total loss claim sales tax
                in the amount of 6 percent of the value of the vehicle plus applicable
                local taxes and title transfer fees constitutes a material breach of the
                contract…[the court concluded that] that there is a contractual
                obligation to pay this amount, and State Farm breached it as for this
                plaintiff; therefore, everyone else who enjoys the same contract falls
                within that same analysis?... [T]hat's the law of the case at the
                moment.” -Ex. Q (Transcript on Class Certification) at 27-29.

        The “law of the case” doctrine noted by this Court suggests that this Court’s legal and

 factual conclusions are binding on the Parties in this litigation. See United States v. Escobar-



                                                   9
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 10 of 23 PageID 8456



  Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997) (“Under the law-of-the-case doctrine, an issue

  decided at one stage of a case is binding at later stages of the same case.”). The purpose of the

  “law of the case” doctrine is to “maintain consistency and avoid reconsideration of matters once

  decided during the course of a single continuing lawsuit.” 18 Charles Alan Wright, Arthur R.

  Miller & Edward H. Cooper, Federal Practice and Procedure § 4478, at 788 (1981). 1

         Thus, this Court’s factual findings (pgs. 1-3) and legal conclusions that, inter alia, (1) in

  Florida, ACV, unless otherwise defined, is synonymous with “market value” and means (or is

  measured as) “replacement cost less depreciation”, (2) ACV in Defendant’s Policies therefore

  equates to “replacement costs less depreciation”, (3) sales tax and title transfer fees are mandatory,

  unavoidable replacement costs, (4) Defendant’s Policy “does not distinguish between the [ACV]

  for owned or leased vehicles and provides no notice to insureds that their leased vehicles will be

  valued differently based on whether they were leased”, and (5) based on the Policy language, then,

  “State Farm’s failure to pay insureds with leased-vehicle total loss claims sales tax in the amount

  of 6 percent of the value of the vehicle plus applicable local taxes and title transfer fees in the

  amount of $75.25 constitutes a material breach of contract” are all the law of the case and apply

  equally here. Doc. 159 at pgs. 4-10. 2

         Thus, the only real questions for purposes of this Motion are: (1) does the same Policy

  language – promising payment of ACV in the event of a total loss irrespective of replacement, if

  any, and irrespective of whether the vehicle was leased, owned, or financed – apply to Class



  1
    Plaintiff acknowledges that the law-of-the-case doctrine is discretionary where a court considers
  its own prejudgment rulings in the same case. See Barbakow v. USAIR, Inc., 950 F. Supp. 1145,
  1146 (S.D. Fla. 1996). But, as this Court noted at the hearing – in asserting that its summary
  judgment Order was the law of the case – none of the factors that might justify reconsideration are
  present here.
  2
     Moreover, as set forth below, this Court’s Order was well-reasoned and properly applied
  governing Florida and Eleventh Circuit law.
                                                   10
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 11 of 23 PageID 8457



  Members and (2) did State Farm pay less than “6% of the value of the vehicle plus applicable local

  taxes and title transfer fees in the amount of $75.25”? If so, then Class Members are also entitled

  to summary judgment on their breach of contract claim.

     b. Defendant Breached Its Contract with Class Members

         In Florida, the elements of a breach of contract action are (1) a valid contract; (2) a material

  breach; and (3) damages. See Abruzzo v. Haller, 603 So. 2d 1338, 1340 (Fla. 1st DCA 1992). Class

  Members were all insured under ACV insurance policies, which are intended to predictably

  guarantee payment of an agreed-upon value upon a total loss (which value might be lower, higher,

  or the same as those costs, if any, an insured paid on the original vehicle or will pay on its

  replacement). In short, State Farm had a duty to pay sales tax and title fees as components of ACV

  to members of the class, it breached that duty by failing to make such payments, and class members

  were damaged by State Farm’s failure to pay the monies owed despite having paid premiums to

  receive such coverage.

            i.   Class Members Are Insured Under the Same Material Policy Language and Were
                 Not Paid the Amount Owed Under the Policy

         Class members, along with Mr. Sos, were all insured under materially-identical form

  policies, which promised, in the event of a total-loss, to pay the ACV of the insured vehicle. SoF

  at ¶¶ 1-6. As this Court explained, in Florida, ACV means “market value” measured as replacement

  costs less depreciation. Doc. 159 at 8 (“the Court finds that actual cash value under the Policy

  means replacement cost minus depreciation.”) (citing Am. Reliance Ins. Co. v. Perez, 689 So. 2d

  290, 291 (Fla. 3d DCA 1997) (“Focusing on the cost approach to fair market value (actual cash

  value), it can readily be observed that an allowance for actual depreciation is mandated as the cost

  approach by definition is the consideration of cost minus depreciation.”); Trinidad v. Fla.




                                                   11
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 12 of 23 PageID 8458



  Peninsula Ins. Co., 121 So. 3d 433, 443 (Fla. 2013) (“As we have explained, actual cash value is

  defined as replacement cost minus depreciation.”) (other citations omitted)). 3

         ACV includes costs reasonably necessary to replace the damaged property, which includes

  sales tax and title transfer fees. Order at 9-10 (“The Court finds that sales tax and fees are costs an

  insurer is reasonably likely to incur in replacing his leased vehicle, and therefore are components

  of actual cash value under the Policy.”) (citing Mills v. Foremost Ins. Co., 511 F.3d 1300, 1305

  (11th Cir. 2008) (“easily conclud[ing]” that sales tax is reasonably likely to be incurred in replacing

  a motor home and thus a component of ACV); Roth v. Geico Gen. Ins. Co., No. 16-62942, 2017

  WL 5640740, at *3 (S.D. Fla. Jan. 24, 2017) (relying on Mills in holding that ACV necessarily

  includes sales tax and title transfer fees); Bastian v. United Servs. Auto. Ass’n, 150 F. Supp. 3d

  1284, 1295 (M.D. Fla. 2015) (“Sales tax is an unavoidable component of the cost to buy a

  replacement vehicle.”) (other citations omitted)). This is because sales tax and title transfer fees

  are imposed on every vehicle transaction, whether purchased, leased, or financed. SoF at ¶¶ 12-

  14; Fla. Stat. § 212.05; Fla. Stat. § 319.21-22, 319.34.

         Because Class Members were all insured under materially-identical policies promising to

  pay the ACV of insured vehicles in the event of a total-loss, and because sales tax and title-transfer

  fees are indisputably components of ACV, they were entitled to payment of sales tax and title

  transfer fees on their total-loss claim payment under their respective contracts.

           ii.   Class Members Are Entitled to the Applicable Sales Tax Percentage and Title
                 Transfer Fees of $75.25


  3
   As this Court pointed out, Defendant attempted to point to extrinsic evidence to show ACV means
  market value. Order at 7 n.2. As Perez and this Court pointed out, however, “market value” as
  used in an ACV policy is calculated as replacement cost less depreciation. Perez, 689 So. 2d at
  291 (“Focusing on the cost approach to fair market value (actual cash value)…the cost approach
  by definition is the consideration of cost minus depreciation.”). This, of course, is precisely why
  in Trinidad, the Supreme Court, in citing to Perez, easily concluded ACV is defined as replacement
  cost less depreciation.
                                                    12
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 13 of 23 PageID 8459



         The amount to which Class Members are entitled in sales tax is 6% (plus local surtax) and

  title transfer fees of $75.25 – precisely the same amount owed to all insureds, irrespective of

  whether the vehicle is owned, financed, or leased. As this Court cogently explained (quoted

  above), the Policy makes no distinctions between owned, financed, and leased vehicles – in fact,

  it positively identifies them as identical – and certainly provides no notice to insureds of any

  distinctions. Doc. 159 at 10-11; SoF at ¶¶ 9-10, 19. 4 Further, recognizing that it is providing

  precisely the same coverage, Defendant solicits the same premium rate irrespective of whether the

  insured vehicle is leased or owned. SoF at ¶ 20. Defendant concedes it owes sales tax and title

  transfer fees to leased insureds to the same extent as owned/financed insureds. Id. at ¶¶ 16, 21-22.

         Importantly, the Policy does not require that an insured purchase a replacement vehicle or

  lease a replacement vehicle or even replace a vehicle at all – insureds are owed the same amount

  in any of those scenarios. SoF at ¶ 8; Doc. 159 at 10 (“Furthermore, nothing in the Policy requires

  an insured to replace his total loss leased vehicle with another leased vehicle, or even to replace

  the vehicle at all.”). This comports with Florida law, which makes clear that ACV does not require

  actual repair or replacement and is independent from the amount incurred in replacement (if any).

  See, e.g., Trinidad, 121 F. 3d 443 (“Accordingly, we hold that the Third District erred in

  concluding, based on the policy, that Florida Peninsula was not required to pay Trinidad overhead

  and profit because Trinidad had not actually incurred those costs.”); Mills, 511 F. 3d at 1305 (“We

  see nothing in the language of the Policy that even suggests that if the Millses never repaired or

  replaced their property, they would not for that reason be entitled to compensation for the actual

  cash value of the damaged property.”); Roth, at *9 (“Furthermore, nothing in the Policy requires a


  4
    Defendant implicitly acknowledge as much by basing the underlying value of leased vehicles on
  the cost to purchase a replacement vehicle, not the cost to lease a replacement vehicle. SoF at ¶
  11. Moreover, Defendant implicitly concedes as much by charging the same premium for owned
  and leased vehicles (all else being equal). Id. at ¶ 20.
                                                  13
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 14 of 23 PageID 8460



  leased vehicle insured to replace their total loss vehicle with another leased vehicle, or even to

  replace her total loss with any vehicle at all.”).

          Of course, Defendant pays sales tax to insureds who own or finance their vehicles at a rate

  of 6% of the adjusted vehicle value, plus local surtax. SoF at ¶ 16. As this Court held, leased

  insureds are owed the same amount. Doc. 159 at 11 (“State Farm’s failure to pay insureds with

  leased-vehicle total loss claims sales tax…of 6 percent of the value of the vehicle plus applicable

  local taxes and title transfer fees…of $75.25 constitutes a material breach of contract.”); see also

  Roth, at *12 (same). This applies equally to every Class Member, all of whom were owed (but

  were paid less than) 6% plus local surtax of the adjusted vehicle value plus $75.25 in title transfer

  fees. 5 Defendant’s failure to provide such payment – ostensibly because of a business rule error

  (SoF at ¶ 18) – constituted a material breach of contract as to every class member. Defendant

  already conceded that class members were insured under the same material policy language – thus,

  the logic of this Court’s previous (and correctly-decided) Order applies equally to class members.

           iii.   Class Members Are Entitled to an Award of Prejudgment Interest

          In addition to the sales tax and title transfer fees, class members are also entitled to

  prejudgment interest. In diversity cases, “[w]hether a successful claimant is entitled to

  prejudgment interest is a question of state law.” Chavez v. Mercantil Commerce Bank, N.A., 601

  F. App. 814, 815-16 (11th Cir. 2015). Under Florida law, “a plaintiff is entitled to prejudgment

  interest as a matter of law.” SEB S.A. v. Sunbeam Corp., 476 F.3d 1317, 1320 (11th Cir. 2007).




  5
    The mandatory fee amount of $75.25 derives from Fla. Stat. § 319.32(5) ($48.00 base fee), §
  319.32(1) ($1.00 security fee), § 319.324 ($1.00 odometer fee), § 319.32(2)(a) ($4.25 service fee),
  and § 319.32(5) (state transportation trust fund fee of $21.00). Incidentally, the $21.00
  transportation trust fund fee is not applied to leased vehicles, which is why such transfer fee
  amount is only $54.25. For the reasons set forth herein, however, as the Court held, Class Members
  are owed $75.25 (not $54.25).
                                                       14
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 15 of 23 PageID 8461



         Importantly, Florida law holds to the “loss theory” of prejudgment interest. See Bosem v.

  Musa Holdings, Inc., 46 So.3d 42, 45 (Fla. 2010) (per curiam). As this Court previously explained:

                 Under this theory, Florida courts award prejudgment interest as an
                 element of damages to fully compensate the plaintiff for the value
                 of his or her loss which was caused by the defendant's conduct.
                 Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212, 214-15
                 (Fla. 1985). Neither the defendant's good faith in defending against
                 the lawsuit nor the plaintiff's inability to quantify the value of loss
                 preclude an award of prejudgment interest; the plaintiff shall recover
                 prejudgment interest as a matter of right once a finder of fact
                 determines that the defendant is liable and reduces the plaintiff's
                 injuries to a sum certain. Id. at 215. While equitable considerations
                 are certain types of injuries may preclude an award of prejudgment
                 interest in a particular case, prejudgment interest is generally
                 mandatory and is available in any dispute with the Plaintiff's loss is
                 pecuniary in nature, including those grounded in contract. (Cites
                 omitted).

         -Blitz Telecom Consulting, LLC v. Peerless Network, Inc., 212 F. Supp. 3d 1232, 1239-40

  (M.D. Fla. 2016). Numerous courts have explained the implications and application of the law on

  this subject, including that prejudgment interest is a substantive right and an element of

  compensatory damages. Id.; see also Florida Steel Corp. v. Adaptable Developments, Inc., 503 So.

  2d 1232, 1236 (Fla. 1986) (reaffirming Argonaut and holding that the loss theory of prejudgment

  interest is the law in Florida because “interest is merely another element of pecuniary damages”).

  Thus, courts have no discretion concerning prejudgment interest. Bosem, 46 So.3d at 45 (“loss

  theory forecloses discretion in the award of prejudgment interest”) (quoting Argonaut, 474 So. 2d

  at 215). Instead, class members are entitled to prejudgment interest as a matter of substantive right

  and as an element of their compensatory, pecuniary damages.

         Defendant has appeared to suggest at various times in this litigation that prejudgment

  interest is not owed because Defendant alleges to have paid other compensatory damages – sales

  tax and title transfer fees – prior to entry of a judgment by the court. Such argument is foreclosed,



                                                   15
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 16 of 23 PageID 8462



  however. Dispositive on this point is Columbia Casualty Co. v. Southern Flapjacks, Inc., 868 F.2d

  1217 (11th Cir. 1989). There, the insurer and insured engaged in an appraisal process prior to any

  suit being filed, wherein the appraiser determined the amount payable. Id. at 1218. The insurer

  paid the appraisal award. Id. The insured demanded payment of prejudgment interest on the

  appraisal amount paid by the insurer; the insurer, however, declined to pay any prejudgment

  interest because no suit had been filed and the amount owed was not determined until the appraisal

  award. Id. at 1219. The insurer filed a declaratory action concerning whether prejudgment interest

  was owed, and the insured countersued for the prejudgment interest. Id. The only amount of

  damages at issue was the prejudgment interest, which the Eleventh Circuit held was owed to the

  insured because it accrued thirty days after the proof of loss was provided, irrespective of the fact

  that the amount was not established until the appraisal award (which operated as a finder of fact).

  Id. The case, then, forecloses Defendant’s argument that if the amount owed under the policy is

  paid prior to entry of judgment, prejudgment interest is not owed; see also Craigside, LLC v. GDC

  View, LLC, 74 So. 3d 1087, 1091-92 (Fla. 1st DCA 2011) (interest owed on amount paid prior to

  judgment because interest runs “from the date the debt was due rather than from judgment.”)

  (citations omitted).

         Defendant also appears to suggest that because it provided remediation prior to certification

  of the class, prejudgment interest is not owed. Such argument has no merit, of course, because,

  beyond the fact that prejudgment interest is owed even if payment of the underlying amount owed

  under a policy is made prior to suit being initiated at all, “the filing of a timely class action

  complaint commences the action for all members of the class as subsequently determined.” Am.

  Pipe & Constr. Co. v. Utah, 414 U.S. 538, 550 (1974). Moreover, as Southern Flapjacks makes




                                                   16
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 17 of 23 PageID 8463



  clear, a suit need not be filed to establish entitlement to prejudgment interest, because the

  prejudgment interest accrues at the point the payment was owed but not paid.

         Here, then, it is unquestionable that class members are entitled to prejudgment interest

  calculated as the applicable percentage of the amount owed from the original settlement date

  (which liquidated the damages) to the payment date, either by the supposed “remediation”

  (assuming State Farm demonstrates it paid the full sales tax and title transfer fees owed) or payment

  made pursuant to this Court’s Final Judgment. See, e.g., Jablonski v. St. Paul Fire & Marine Ins.

  Co., 645 F. Supp. 2d 1101, 1103-04 (M.D. Fla. 2009) (once damages are liquidated, prejudgment

  interest is calculated as the applicable percentage of the liquidated amount accrued as of the date

  payment was due); Specialized Transportation of Tampa Bay, Inc. v. Nestle Waters North America,

  Inc., 356 F. App'x 221, 230 (11th Cir. 2009)(“[I]t is not necessary for the jury to determine the

  date on which damages are liquidated so long as it is clear from the context of the litigation”).

  Thus, class members are entitled to prejudgment interest calculated as of the original total-loss

  settlement payment (which establishes the underlying vehicle value and thus the amount that

  should have been paid), which will be calculated after the Order of summary judgment and

  subsequently entered as a Final Judgment. 6

           iv.   Plaintiff and Class Members are Entitled to Attorneys’ Fees and Costs




  6
    To be clear, the Final Judgment will not order State Farm to pay amounts in sales tax and title
  transfer fees that State Farm has already paid. Instead, it will order State Farm to pay amounts
  owed less amounts already paid. As to Class Members State Farm showed were, through
  “remediation”, paid the full amount owed in sales tax and title transfer fees, the Final Judgment
  would order payment of prejudgment interest as to such Class Members. Florida law is clear that
  final judgment as to prejudgment interest is appropriate and necessary even if all other damages
  were paid prior to judgment. See, e.g., Travelers of Florida v. Stormont, 43 So.3d 941, 946 n.3 (3d
  DCA 2010) (“The parties disagreed on the amount of prejudgment interest, so it was appropriate
  for the trial court to resolve the dispute and enter judgment for the interest amount.”).
                                                   17
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 18 of 23 PageID 8464



         Finally, Plaintiff and Class Members are entitled to an award of attorneys’ fees and costs

  under Fla. Stat. § 627.428. See Wollard v. Lloyd's & Cos. of Lloyd's, 439 So. 2d 217 (Fla. 1983)

  (insureds paid benefits owed after suit filed but before judgment are nevertheless entitled to

  attorneys’ fees and costs under Fla. Stat. § 627.428); Insurance Co. of North America v. Lexow,

  602 So. 2d 528, 531 (Fla. 1992) (“if the dispute is within the scope of section 627.428 and the

  insurer loses, the insurer is always obligated for attorney's fees.”); Roth v. Geico Gen. Ins. Co.,

  2019 U.S. Dist. LEXIS 197778 (S.D. Fla. Nov. 13, 2019) (awarding attorneys’ fees and costs under

  § 627.428 in favor of plaintiff and certified class of insureds who suffered total-loss to insured

  vehicles). Moreover, as the 11th Circuit has held, fees under Fla. Stat. § 627.428 are an “integral

  part of the merits of the case and must be part of any final judgment.” Certain British Underwriters

  at Lloyds of London v. Jet Charter Service, Inc., 739 F.2d 534, 536 (11th Cir. 1984).

         Thus, if this Court grants summary judgment in favor of the class, Plaintiff and his counsel

  will move, with Notice to the class, for a determination of attorneys’ fees and costs, to which

  Plaintiff and the Class are entitled and which will be part of a Final Judgment.

     c. The Remediation Is a Set-Off to Damages and Does Not Preclude Summary
        Judgment

         Plaintiff anticipates Defendant will argue that the supposed “remediation” obviates the

  need for judgment in favor of the class. Plaintiff anticipates requiring a Reply to fully address any

  such argument, but briefly addresses the topic here.

         As set forth above, class members are entitled to prejudgment interest as an element of

  their compensatory and pecuniary interests, and it is not disputed Defendant failed to include

  prejudgment interest on any “remediated” claim. SoF at ¶ 25, 27. Thus, at minimum, the

  “remediation” did not fully compensate any insured for their compensatory damages. Moreover,

  Defendant still has yet to provide the evidence of “remediation” beyond topline amounts and the


                                                   18
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 19 of 23 PageID 8465



  claim members who received the “remediation” (but not the amounts issued, nor whether a

  respective insured actually received and/or cashed the check, etc.). Simply put, calculation

  concerning the amount to which class members are entitled, the amounts paid or remediated, and

  the amount of prejudgment interest owed to each respective class member has yet to occur.

         Moreover, Defendant continues to contest it breached the policies and continues to contest

  prejudgment interest is owed to class members, as seen in the previous summary judgment

  briefing, along with the recently-filed Motion to Decertify the class. Thus, while any remediation

  provided to particular class members is potentially a set-off to damages owed, it does not preclude

  summary judgment in favor of the class.

     d. Final Judgment Can Be Entered After Magistrate or Special Master Determines
        Individual Damages Award

         Thus, for the foregoing reasons, class members are entitled to summary judgment in their

  favor for sales tax calculated as 6% (plus applicable local surtax), title transfer fees of $75.25,

  prejudgment interest, and entitlement to attorneys’ fees and costs under Fla. Stat. § 627.428. If

  summary judgment is granted, calculation of sales tax, title transfer fees, and prejudgment interest

  is a ministerial job, after which final judgment can be entered as to amounts still owed to Class

  Members.

         While Plaintiff believes the Parties can easily perform the ministerial damages calculations

  for individual class members, it is also sensible to appoint a magistrate or special master to oversee

  the process and, if necessary, resolve any disputes. See, e.g., Klay v. Humana, Inc., 382 F.3d 1241,

  1273 (11th Cir. 2004) (district courts may appoint special master or magistrate to “preside over

  individual damages proceedings”) (citations omitted); see also Roth Order on Motion to Decertify

  (Exh. R) at 4-5 (appointing magistrate to oversee damages calculations for individual insureds

  owed sales tax and title transfer fees as part of total-loss payment).


                                                   19
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 20 of 23 PageID 8466




                                          V.      CONCLUSION

     WHEREFORE, Plaintiff respectfully requests this Court GRANT this Motion for Summary

  Judgment, and enter an Order which:

     1. Grants summary judgment in favor of the Class, setting forth the measure of damages as

         sales tax calculated as 6% (plus local surtax) of the adjusted vehicle value, title transfer

         fees of $75.25, prejudgment interest, and applicable attorneys’ fees and costs;

     2. Determining Class Members are entitled to prejudgment interest calculated as the

         applicable rate, accruing as of the date of original total-loss settlement payment until date

         of the earlier of (a) remediation payment (if applicable) or (b) entry of the Order on

         summary judgment;

     3. Orders that Plaintiff and Class Members are entitled to attorneys’ fees and costs in an

         amount to be determined upon application by Class Counsel;

     4. Refers calculation of damages as set forth above for individual class members to a special

         master or magistrate, and sets a deadline by which the Parties must move for entry of

         judgment, whether jointly or separately (Plaintiff proposes a deadline of 30 days after entry

         of summary judgment order);

     5. Sets a deadline by which Plaintiff and Class Counsel must move for an award of attorneys’

         fees, costs, and Service Award (Plaintiff proposes a deadline of 45 days after entry of

         summary judgment order);

     6. Sets a deadline by which the Parties must submit a proposed Notice to inform Class

         Members of the potential judgment and of the application for attorneys’ fees and costs

         (Plaintiff proposes a deadline of 45 days after entry of summary judgment order).




                                                  20
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 21 of 23 PageID 8467



        Dated: January 24, 2020
                                            Respectfully submitted,

                                                   /s/ Jacob Phillips
                                                   Jacob L. Phillips
                                                   FBN: 120130
                                                   Edmund A. Normand
                                                   FBN: 0865990
                                                   NORMAND PLLC
                                                   3165 McCrory Place, Ste. 175
                                                   Orlando, FL 32803
                                                   Tel: (407) 603-6031
                                                   Fax: (888) 974-2175
                                                   jacob.phillips@normandpllc.com
                                                   ed@normandpllc.com
                                                   service@normandpllc.com

                                                   Christopher J. Lynch
                                                   FBN: 331041
                                                   CHRISTOPHER J. LYNCH, P.A.
                                                   6915 Red Road, Suite 208
                                                   Coral Gables, Florida 33143
                                                   Tel: (305) 443-6200
                                                   Fax: (305) 443-6204
                                                   clynch@hunterlynchlaw.com
                                                   lmartinez@hunterlynchlaw.com

                                                   Attorneys for Plaintiff




                                       21
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 22 of 23 PageID 8468



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

  filed with the Clerk of Court by using CM/ECF systems this 24th day of January, 2020. I also

  certify that the foregoing document is being served this day on all counsel of record identified on

  the Service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in the some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.


                                                               /s/ Jacob Phillips
                                                               Attorney for Plaintiff




                                                  22
Case 6:17-cv-00890-PGB-LRH Document 203 Filed 01/24/20 Page 23 of 23 PageID 8469



                                        SERVICE LIST


  Daniel F. Diffley, Esq. (pro hac vice)
  Cassandra K. Johnson, Esq. (pro hac vice)
  Alston & Bird LLP
  1201 W. Peachtree Street
  Atlanta, GA 30309
  Tel: (404) 881-7000
  Fax: (404) 881-7777

  Johanna W. Clark
  FBN: 196400
  Carlton Fields, P.A.
  450 S. Orange Ave., Suite 500
  Orlando, FL 32801
  jclark@carltonfields.com
  Tel: (407) 849-0300
  Fax: (407) 648-9099

  Attorneys for Defendant




                                              23
